DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on January 06, 2022.
3.	Claims 1-20 are pending, in which claims 1, 2, and 20 are in independent form.
4.	Claims 1-3, 5, 7-8, 13-15, and 20 are amended.5.	The rejections to claims 1-20 under 35 U.S.C. 112(b) as cited in the previous Office Action for being indefinite are withdrawn in light of the amendments to the claims filed on 01/06/2022 which overcome and/or moot such previous rejection.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. 
7. 	Applicant argue that “Lumpp was cited for disclosing of the resource on a respective support resource represented by a respective sequence edge from the root node R to respective support node RJ, each sequence dependency denoting that the resource transits from a first state to a second state”. However, Lumpp also fails to disclose using nodes in a graph to transmit both data messages and control message.  	Examiner applied a new reference to teach those features, the applicant argued
the previous reference does not teach, suggest or disclose.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Simitsis et al. U.S. 2016/0283610 A1 (hereinafter Simitsis) in view of Dickie US 2018/0285401 A1 (hereinafter Dickie). 
Regarding claim 1, Simitsis discloses a computing system comprising: 	one or more processors (Simitsis [Figure 1, element 109] and [0036] e.g., “A processing resource 109, as used herein, can include any number of processor”); and 	one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (Simitsis [Figure 1B, element 111] and [0036] e.g., “a memory resources 111, (e.g., computer-readable medium (CRM)… The program instructions (e.g., computer-readable instructions (CRI)) can include instructions stored on the memory resource 111 and executable by the processing resource 109 to implement a desired function”), configure the computing system to convert a current dataflow execution graph that processes data streams into a new dataflow execution graph that processes both data streams and control messages, converting the current dataflow execution graph into the new dataflow execution graph (Simitsis [0013], [0034], [0044], & [0054] where the implemented method converting a dataflow graph into a different dataflow graph, e.g., “Converting a hybrid flow to a data flow graph can include combining graphical structures of a job flow with graphical structures of associated task flows (e.g., task flow graphs that include internal operators of task flows represented by task nodes in the job flow)“ comprising:      	generating one or more control messages that are not part of any data streams (Simitsis [0009]-[0011] here Simitsis discloses a directed acyclic graph (DAG) with plurality of interconnected task flows and control points. The task flow defined as data stream represented as a continuous flow and a finite flow (See [Figure 3]). Each data stream includes a control point (examiner equated it with the claimed control message). The control point node can specify (i.e., message or instruction) to execute or process a specific task within a given data stream, as mentioned above. The applicant specification defined a control message as not part of one or more data streams. Similarly, Simitsis discloses that the control point is not part of the continuous or the finite data stream (i.e., flow), e.g., “A control point node can specify a partial order in which to process task nodes, starting and stopping points for the analytic process, decision points in the workflow, and/or termination conditions, among other things”);  	flowing one or more data streams and the one or more control messages through the intermediate dataflow execution graph (Simitsis [0027] and [0034] where the alternative data flow graph created, e.g., “create a space of alternative data flow graphs called states (e.g., a plurality of alternative data flow graphs)“), and that has edges that include at least the common edges of both the old and new dataflow execution graphs (Simitsis [0033] e.g., “in an alternative data flow graph. The node can include a continuous connector operator node (e.g., added continuous connector operator to connect a continuous flow to a finite flow to convert the hybrid flow to a data flow graph and/or added during processing”); and  	converting the intermediate dataflow execution graph into the new dataflow execution graph while continuing to process the one or more data streams and the one or more control messages (Simitsis [0034] e.g., “The data flow graph converted back to a hybrid flow, in various instances, can include one of the alternative data flow graphs (e.g., an alternative data flow graph with the lowest cost among the plurality of alternative data flow graphs”), by performing at least:  		for each first operator of the intermediate dataflow execution graph that is not part of the new dataflow execution graph, shutting down a corresponding first operator after the corresponding first operator executes at least one of the one or more control messages, such that the corresponding first operator ceases to be able to continue processing data messages (Simitsis [0011] where a control point perform various task, such as starting and stopping points in the data stream, decision within the task flow. It also perform a termination task. Terminating a task and start another task, e.g., “A control point node can specify a partial order in which to process task nodes, starting and stopping points for the analytic process, decision points in the workflow, and/or termination conditions, among other things”. See also [0049] where a termination (i.e., shutting down) condition implemented in the continuous flow. See also [0086]), and 		for each second operator of the intermediate dataflow execution graph that is not part of the current dataflow execution graph, having a corresponding second operator begin processing of data messages after the corresponding second operator processes at least one of the one or more control message (Simitsis [0086] once the first operation on the continuous connector operator terminated a new continues connector resumed).  	Simitsis does not clearly disclose generating an intermediate dataflow execution graph that has (1) at least one operator that is common to the current dataflow execution graph (2) at least one operator that is common to the new dataflow execution graph (3) at least one edge that is common to the dataflow execution graph and (4) at least one edge that is common to the new dataflow execution graph. 	However, Dickie discloses generating an intermediate dataflow execution graph (Dickie [0080] where a dataflow graph generated, e.g., “… in some embodiments a dataflow graph may be generated”. See also [0031] & [0082] where one the embodiments of the invention is processing the intermediate dataflow graph, e.g., “one or more intermediate nodes in a dataflow graph may be determined”) that has (1) at least one operator that is common to the current dataflow execution graph (Dickie [0034] e.g., “…a dataflow graph may be configured to perform a repartitioning operation (when the graph is executed) by augmenting the graph with a node representing the repartitioning operation “) (2) at least one operator that is common to the new dataflow execution graph (Dickie [0034] e.g., “one or more existing nodes in the dataflow graph may be configured to perform a repartitioning operation“) (3) at least one edge that is common to the dataflow execution graph (Dickie [0006] e.g., “…the dataflow graph comprising a plurality of nodes and a plurality of edges connecting the plurality nodes”), and (4) at least one edge that is common to the new dataflow execution graph (Dickie [0006] e.g., “…a dataflow graph, the dataflow graph comprising a plurality of nodes and a plurality of edges connecting the plurality nodes, the plurality of edges representing flows of data among nodes in the plurality of nodes”). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Simitsis with Dickie in order the data processing system may process data more quickly and efficiently, if processing layouts having different degrees of parallelism could be assigned to different nodes in the dataflow graph. The speed and throughput of a data processing system is improved by improving upon conventional techniques for performing data processing operations using dataflow graphs. 	Claim 2 amount to a method and claim 20 amount to a computer program product including one or more computer-readable storage media and computer-executable instruction when executed by one or more processors, perform the steps of claim 1. Therefore, claim 2 and claim 20 are rejected for substantially the same reason as presented above for claim 1, and based on the reference’s disclosure of the necessary supporting hardware and software.

Regarding claim 9, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, wherein for each operator of the intermediate dataflow execution graph that is not part of the new dataflow execution graph, the method includes shutting down the operator after that operator executes all of the one or more control messages, such that the operator ceases to be able to continue processing data of the data streams (Simitsis [0067] where the alternative dataflow graph efficient implementation of the data flow use a new continuous connector, shutting down the old continuous dataflow).
 Regarding claim 10, the rejection of claim 9 is hereby incorporated by reference, Simitsis and Dickie discloses a method, wherein for each operator of the intermediate dataflow execution graph that is not part of the current dataflow execution graph, the method includes having that operator begin processing of data messages after the operator processes at least one of the one or more control messages (Simitsis [0033] e.g., “in an alternative data flow graph. The node can include a continuous connector operator node (e.g., added continuous connector operator to connect a continuous flow to a finite flow to convert the hybrid flow to a data flow graph and/or added during processing”).

 Regarding claim 11, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, wherein for each operator of the intermediate dataflow execution graph that is not part of the current dataflow execution graph, the method includes having that operator begin processing of data messages after the operator processes at least one of the one or more control messages (Simitsis [0027] and [0034] where the alternative data flow graph created, e.g., “create a space of alternative data flow graphs called states (e.g., a plurality of alternative data flow graphs)“).
 Regarding claim 12, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the current and new dataflow execution graphs including a common stateful operator, the common stateful operator of the new dataflow execution graph including a changed state compared to the common stateful operator of the current dataflow execution graph (Simitsis [0033] e.g., “in an alternative data flow graph. The node can include a continuous connector operator node (e.g., added continuous connector operator to connect a continuous flow to a finite flow to convert the hybrid flow to a data flow graph and/or added during processing”).
 Regarding claim 13, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the current and new dataflow execution graphs including a common stateful operator, the common stateful operator of the new dataflow execution graph including a changed parameter compared to the common stateful operator of the current dataflow execution graph (Dickie [0034] e.g., “…a dataflow graph may be configured to perform a repartitioning operation (when the graph is executed) by augmenting the graph with a node representing the repartitioning operation “).
 Regarding claim 14, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the current and new dataflow execution graphs including a common stateful operator, the common stateful operator of the new dataflow execution graph including a changed function compared to the common stateful operator of the current dataflow execution graph (Simitsis [0033] e.g., “in an alternative data flow graph. The node can include a continuous connector operator node (e.g., added continuous connector operator to connect a continuous flow to a finite flow to convert the hybrid flow to a data flow graph and/or added during processing”).
 Regarding claim 15, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the current and new dataflow execution graphs including a common edge, the common edge of the new dataflow execution graph including a changed parameter compared to the common edge of the current dataflow execution graph (Simitsis [0010]-[0011] the two dataflow steams (i.e., the continuous flow and the finite flow) represented as edges by a directed acyclic graph (DAG) See also [0027] and [0050] e.g., “create a space of alternative data flow graphs called states (e.g., a plurality of alternative data flow graphs).
 Regarding claim 16, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the one or more data streams each being an event stream (Simitsis [0021] e.g., “A continuous flow, as used herein, can include a data stream about events that is continuous”).
 
Regarding claim 17, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, further comprising: receiving a configuration instruction, the generating of the one or more control messages being performed in response to receiving the configuration instruction (Simitsis [0019] instruction to configure various function received, e.g., “…include a combination of hardware and programming that is configured to perform a number of functions described herein (e.g., convert a hybrid flow to a data flow graph). The programming can include program instructions (e.g., software, firmware, etc.) stored in a memory resource”).
  Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, Simitsis and Dickie discloses a method, further comprising: confirming that all sink operators in the new dataflow execution graph have executed one or more control messages (Simitsis [0027] where a sink operator (i.e., A sink operator transmits information or events to an external system, such as a dashboard, web-server, mail-server, or a database) e.g., “For instance, an optimizer can apply a set of transitions to the data flow graph, such as swap, factorize, partition, function and data ship, decomposition, etc., to create a space of alternative data flow graphs called states”); and reporting that the configuration instruction has been executed (Simitsis [0036] configuration instruction communicated).

Regarding claim 19, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie discloses a method, further comprising: confirming that all sink operators in the new dataflow execution graph have executed one or more control messages (Dickie [0007] e.g., “…executable instructions that, … executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: (A) obtaining information specifying a dataflow graph”).10.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simitsis et al. U.S. 2016/0283610 A1 (hereinafter Simitsis) in view of Dickie US 2018/0285401 A1 (hereinafter Dickie) as applied to claims 1-2 and 9-20 above, and further in view of Iwata et al. US 2015/0309923 A1 (hereinafter Iwata).
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, Simitsis and Dickie does not specifically discloses a method, the intermediate dataflow execution graph also including edges that capture state dependency relationships between common stateful operator(s) of the current dataflow execution graph and common stateful operator(s) of the new dataflow execution graph. 	However, Iwata discloses the intermediate dataflow execution graph also including edges that capture state dependency relationships between common stateful operator(s) of the current dataflow execution graph and common stateful operator(s) of the new dataflow execution graph (Iwata [0037]-[0038] & [0072] where dependency relationship detected (i.e., captured), e.g., “The control unit performs dependency relationship detection processing. The dependency relationship detection processing is the processing for detecting, as a dependency relationship, two high-load segments having an access time difference”). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Simitsis and Dickie with Iwata in order the item "time difference" is an access interval of the two high-load segments for which the dependency relationship has been detected. The item "establishment probability" is a ratio of the frequency, which is identified based on the item "dependency relationship" and the item "time difference", to the overall frequencies (Iwata [0097]).

 Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Simitsis and Dickie does not explicitly discloses a method, the method further comprising: transferring state along all edges that capture state dependency relationships. 	However, Iwata discloses a method further comprising: transferring state along all edges that capture state dependency relationships (Iwata [0007] where the storage area transfers to a state that shows dependency relationships, e.g., “The processor is configured to transfer, when a current data access is made to the first storage area in a state in which the dependency relationship is detected”). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Simitsis and Dickie with Iwata in order the storage apparatus detects the dependency relationship of accesses having a time difference so as to improve read ahead precision, and improves the access performance of the second storage device and the hard disk drive.

 Regarding claim 5, the rejection of claim 3 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the intermediate dataflow execution graph also including stateful operators of both the current and new dataflow execution graphs, and also including edges that capture dependency relationships between stateful operators of the new dataflow execution graph, and stateful and common stateless operators of the current dataflow execution graphs (Iwata [0007] where dependency relationships detected, e.g., “The processor is configured to detect a dependency relationship between a first data access and a second data access”).

 Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the method further comprising: transferring state along all edges that capture state dependency relationships (Iwata [0007] where the storage area transfers to a state that shows dependency relationships, e.g., “The processor is configured to transfer, when a current data access is made to the first storage area in a state in which the dependency relationship is detected”). 
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the intermediate dataflow execution graph also including stateless operators of both the current and new dataflow execution graphs (Simitsis [0050] e.g., “An optimizer can produce a global optimal solution. For example, an optimizer can apply a set of transitions to the data flow graph to create a space of alternative data flow graphs called states”).
 Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Simitsis and Dickie discloses a method, the intermediate dataflow execution graph also including edges between each stateless operator of the current dataflow execution graph and a same instance of a respective stateless operator of the new dataflow execution graph (Simitsis [0027] and [0034] where the alternative data flow graph created, e.g., “create a space of alternative data flow graphs called states (e.g., a plurality of alternative data flow graphs)“).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/             Examiner, Art Unit 2156                                                                                                                                                                                           
/TAMARA T KYLE/           Supervisory Patent Examiner, Art Unit 2156